Citation Nr: 1014467	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for loss of sight in the 
right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, inter alia, denied the Veteran's 
January 2003 claim for entitlement to service connection for 
loss of sight in the right eye.  

In March 2004, the Veteran appeared and testified at a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A copy of the transcript is included in the record.

In November 2007 and September 2009, the Board remanded this 
case to the RO for additional development.  The case was 
subsequently returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's loss of sight in the right eye is not shown by 
competent evidence to be related to his military service or 
to any incident therein.


CONCLUSION OF LAW

The Veteran's loss of sight in the right eye was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated February 2003, January 2005, and April 2008, 
provided to the Veteran before the May 2003 rating decision, 
the April 2005 supplemental statement of the case, and the 
August 2008 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  The January 2005 and April 2008 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in April 2008.  In this regard, 
after initially providing VA notice in February 2003, 
followed by subsequent Dingess notice in April 2008, the RO 
readjudicated the claim in a supplemental statement of the 
case in August 2008.  Thus, the timing defect in the notice 
has been rectified.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
In addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's available service 
treatment records, service personnel records, VA treatment 
records and private treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in 
November 2007 and September 2009, instructed the RO to 
provide the Veteran with a VA examination of his right eye, 
complete with a review of the claims file, an etiological 
opinion, and a rationale.  The Board finds that the RO has 
complied with those instructions.  It provided the Veteran 
with a VA examination in December 2009.  Stegall, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The Veteran contends in his January 2003 claim that his right 
eye was injured in an accident that arose in December 1944 
when, despite his objections, the boom height on his ship was 
lowered.  The Veteran explained that, after he had lowered 
the boom in accordance with orders, it collapsed, causing the 
crane to fall into the water and a cable to strike him "in 
my head [and send me] over a guard rail [and] into a 
horizontal position which in turn caused...[the] breaking [of] 
my glasses [and] cut...[me in] two places-one above [and] one 
in the right lower corner of the eye."  The Veteran further 
reports that no replacement glasses were available 
immediately after the accident, and that his eye was later 
examined in Sidney, at which time he was told that he would 
be given new glasses in 14 days.  The Veteran further states 
that when he received his new glasses, he "could not wear 
[them because of the] swelling in my eye."  The Veteran 
further states that, at discharge, a clinician told him that 
he could not restore his vision to 20/20.  The Veteran states 
that he had eye surgery in 1970 because "fluid was seeping 
in on my optic nerve."

In another letter dated January 2003, the Veteran again 
described sustaining an eye injury in service in December 
1944.  He wrote that "a 1/4 [inch] cable...hit me on the right 
side of my head [and] face [and] this in turn knocked me 
across a steam line [and into] a horizontal position...breaking 
my glasses [and] cutting my eye in two [places]-one [cut 
was] on the top of the lid just below the eyebrow [and] the 
other cut [was from] about the outer center down to [the] 
outside lower corner of my right eye."  The Veteran noted 
that when he received his replacement glasses in Sidney, 
"due to a continuous swelling of the right eye, I could not 
wear my glasses again until we were through the Panama Canal 
[and] headed to New York."  The Veteran again stated that, 
in 1970, he "had to have surgery on the right eye...to 
preserve my sight."

In February 2003, the Veteran's fellow service member, 
R.L.G., wrote: "I was in the engine gang and was not on the 
deck when [the accident] happened, [so] I didn't actually see 
what occurred.  I saw the results of the injury to [the 
Veteran's] eye when the cable hit him.  According to the way 
the deck hands talked about it, [the eye injury] happened the 
way [the Veteran] said it did."

In March 2003, the Veteran wrote that the "vision in my 
right eye is nil and void as [to] being able to read."  The 
Veteran further stated that a physician had told him in 
January 2003 that his vision in his right eye would never get 
better.

In his June 2003 notice of disagreement, the Veteran again 
described the accident in service, and asserted that "there 
are two scars which remain about my right eye that are 
indicative of the incident."  He requested that VA obtain 
the log book for the S.S. Alexander E. Brown, on which he was 
serving at the time of the accident.  The Veteran also 
referenced the February 2003 letter from his fellow service 
member.

The Veteran testified before a Decision Review Officer (DRO) 
at the RO in March 2004.  The Veteran again stated that he 
injured his right eye in an accident involving a cable while 
aboard the S.S. Alexander E. Brown, and requested that VA 
obtain the ship's logs.  The Veteran reported that his first 
post-service treatment for his right eye was in 1969, when a 
doctor in Greenville, Mississippi "found the hole in [his] 
eye and then I went to Memphis and they tried to seal the 
hole in the eye with a certain type of medicine.  
Subsequently, in 1970,  D. Meyer, M.D., "found a hold in 
this right eye and...did laser work on it."

In his October 2004 substantive appeal, the Veteran wrote 
that "I can not begin to understand how by your own 
admission a decision could be reached without having 
receiv[ed] the log book from the S.S. Alexander E. Brown."  
Additionally, the Veteran referenced a September 2004 
response which he had received from the United States 
Department of Health and Human Services (HHS), which notified 
the Veteran that the records of his service aboard the S.S. 
Alexander E. Brown that he had requested had been destroyed 
by HHS, because HHS was only required to keep them for 50 
years.  The Veteran also referenced the February 2003 letter 
from his fellow service member.

VA obtained the log book of the S.S. Alexander E. Brown from 
October 1944 to March 1945 from the Old Military and Civil 
Records unit of the Textual Archives Services Division of the 
National Archives of the United States in November 2004.  The 
log book mentions the service of the Veteran aboard the ship, 
but makes no reference to an accident involving a cable, 
crane, or boom, and makes no reference to any injury suffered 
by the Veteran.

Following receipt of the log book of the S.S. Alexander E. 
Brown, the Veteran wrote in written correspondence dated in 
November 2004, that "I am at a loss [as to] why the 
collapsed boom was not made a part of the ship's log in as 
much as we were delayed a while [because the ship] was being 
repaired as there was a bit of cargo which had to be 
discharged."

The Veteran's service treatment records show that his 
eyesight, hearing, and physical condition were examined in 
July 1944, and that he was found to be physically competent 
for rating as Able Seaman.  Because the Veteran has stated 
that his right eye injury occurred in December 1944, the July 
1944 record is of limited probative value.  No further 
service treatment records are of record.

An April 1974 record shows that the Veteran had previously 
received laser treatment, but notes that it was for his left 
eye (OS).  It also shows that the Veteran had a pigmented 
scar on his left eye.

In May 1978, Dr. Meyer noted that the Veteran had "one small 
area that represents a definite retnal pigment epithelial 
elevation and still there is a minimal amount of fluid.  The 
left eye still has perifoveal change....I am so hopeful that we 
will not have to treat the right eye."

In September 1979, Dr.  Meyer found "no advancement of the 
perifoveal session in the right eye....There was no evidence of 
choroidal neovascular membrane, no evidence of overlying 
neuroepithelial detachment, and no evidence of confluent 
perifoveal retinal pigment epithelial detachment involving 
the fovea.  There was no build up of exudative maculopathy.  
His visual acuity with his present correction was 20/25 J4 in 
both eyes.  His previous photocoagulation scar finished 
treatment in 1970 and has remained in good position.  
Although its atrophic [wasting] nature was noted, there was 
no underlying choroidal neovascular membrane and his fovea 
remained free of any advancement of the atrophic scar.  There 
was no overlying choroidal neovascular membrane and no 
overlying neuroepithelial detachment."

Dr. Meyer, in an April 1981 report, found that the Veteran's 
"right eye has definitely healed, and there is no 
neuroepithelial detachment leakage or choroidal neovascular 
membrane....He looks excellent."

In June 2002, Dr. Meyer, noted that the Veteran "has made an 
amazing recovery, considering his maculopathy."  Dr. Meyer 
noted that the Veteran was diagnosed with a vitreous floater 
by another clinician the previous week, but that "when I 
examined him I was very alarmed to see that he had not a 
change in his macula this time for loss of vision, but a 
definitive optic neuropathy.  We will make certain there is 
no disseminated sclerosis immediately, but I wanted to advise 
you that we have begun him on high-dose corticosteroids, 
attempting to void intravenous intervention.  If one looks at 
his history over this period of time, it is somewhat amazing 
his recovery of vision.  It is almost unbelievable if one 
considers that he can read at the 20/40 level."

On VA examination in May 2006, a VA optometrist diagnosed the 
Veteran with reticular degeneration, anterior ischemic optic 
neuropathy (AION), posterior chamber intraocular lens 
(PCIOL), and presbyopia.

In February 2008, the Veteran was provided with a VA 
examination of his right eye.  The examiner reviewed the 
claims file.  The Veteran reported that his right eye was 
injured when it was hit by a cable in service in 1944, and 
that he did not have any resulting vision problems in his 
right eye until the 1950s.  The examiner diagnosed the 
Veteran with legal blindness in the right eye, optic atrophy 
of the right eye, macular scarring of the right eye, and 
postoperative status cataract surgery with intraocular lens 
implant in both eyes.  The examiner was unable to provide an 
etiological opinion regarding the Veteran's right eye 
conditions without resorting to speculation.

As the Board explained in its September 2009 remand, the 
February 2008 VA examination is inadequate because the 
examiner did not provide an etiological opinion, or provide a 
rationale for why an etiological opinion could not be 
rendered.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In December 2009, the Veteran was provided with a new VA 
examination of his right eye.  The examiner reviewed the 
claims file and the Veteran's medical records.  The Veteran 
again stated that his right eye was injured in an accident 
involving a snapped cable in December 1944.  The examiner 
noted that the Veteran had retired because of his age and 
duration of work in 1985.  On examination, the Veteran's 
right eye had uncorrected acuity for distance of 20/400, and 
corrected acuity for distance of 20/70; his right eye had 
uncorrected acuity for near objects of 20/400, and corrected 
acuity for near objects of 20/150.  The examiner found that a 
visual field test of the Veteran's right eye demonstrated a 
superior hemianopsia consistent with a bout of ischemia 
between 2002 and 2003.  The examiner diagnosed the Veteran 
with macular degeneration, epimacular membrane, optic 
atrophy, diabetes without retinopathy, and cataracts with 
extraction.  The examiner opined that the Veteran's macular 
degeneration was not caused by or the result of the Veteran's 
1944 right eye trauma, because it is age-related.  The 
examiner further explained that there are drusen and there is 
retinal pigment migration, and that there is no macular scar 
or evidence of traumatic maculpathy (scarring from previous 
trauma).  The examiner opined that the Veteran's epimacular 
membrane was not caused by or the result of the Veteran's 
1944 right eye trauma, because it is age-related.  The 
examiner opined that the Veteran's diabetes without 
retinopathy was not caused by or the result of the Veteran's 
1944 right eye trauma, since no retinopathy was noted on 
examination.  The examiner also opined that the Veteran's 
cataracts with extraction were not caused by or the result of 
the Veteran's 1944 right eye trauma, because the implants 
were stable, centered and clear.  The examiner opined that 
the Veteran's optic atrophy was not caused by or the result 
of the Veteran's 1944 right eye trauma, because a VA 
clinician had found that he had a healthy optic nerve in 
2002, and had developed an optic nerve pallor (atrophy) 
secondary to an ischemic event on the nerve in 2003.  The 
examiner noted that the Veteran's optic nerve atrophy is a 
common ocular consequence of longstanding vascular disease.  
The examiner further explained that the Veteran's afferent 
pupil defect, reduced vision, superior altitudinal visual 
field cut, and optic atrophy are all secondary to an acute 
bout of ischemia, and not trauma.  He noted that "if these 
findings had been related to trauma, these findings would 
have been present and noted" prior to the ischemic event on 
the nerve in 2003.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the December 2009 VA examiner is so 
qualified, his medical opinions constitute competent medical 
evidence.

As described above, the December 2009 VA examiner provided an 
etiological opinion with respect to the Veteran's right eye 
conditions.  Therefore, the December 2009 examination is 
adequate.  See Barr and Martinak, supra.

The Veteran is not competent to determine the etiology of his 
right eye conditions.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994) ("Competent lay evidence" is evidence provided by a 
person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (explaining that a 
layperson is competent to diagnose a medical condition 
"where the condition is simple, for example a broken leg," 
but not where the condition is complex, "for example, a form 
of cancer").

Moreover, the Veteran's lay opinion that his right eye 
conditions were caused by his in-service injury in December 
1944 is outweighed by the VA examiner's medical opinions to 
the contrary.  The VA examiner's medical opinions are 
accorded greater probative weight than those of the Veteran, 
because the former are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993). Similarly, the Veteran's account of what a 
clinician purportedly said in service regarding the 
correction of his vision to 20/20 is too attenuated and 
inherently unreliable to constitute "medical" evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  Indeed, 
the Veteran told the February 2008 VA examiner that he did 
not have any vision problems in his right eye until the 
1950s-more than 4 years after service.   38 C.F.R. § 
3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's loss of sight in the 
right eye; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for loss of sight in the right eye is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


